Stevens, J.,
delivered the opinion of the court.
The appeal in each of these cases is from the judgment of the circuit court of Harrison county awarding appellees each the statutory reward of one hundred dollars for the arrest of a fleeing homicide. The claim of Mr. Hurst to this award and his right of recovery were denied and challenged by the board of supervisors, for -the reason that at'the time he arrested the negro, who had committed murder, he was accompanied by Mr. Duckworth, the regular deputy sheriff of the county. It is contended by counsel for appellant that the presence of the officer characterized appellee as a special deputy assisting the regular officer of the law in making the arrest. We have examined the facts, and find that the circuit court was justified in believing thát Mr *721Hurst initiated the search and was on his way to make the arrest when he was joined by the regular officer, and in finding that appellee in truth and in fact did make the arrest and deliver up the prisoner to Mr. Duckworth in accordance with the statute. The party arrested was tried and convicted. He evidently had run nine miles from the scene of the homicide, and circumstances at the time of the .arrest indicate an effort to escape. The bare fact, therefore, that Mr. Duckworth, the regular deputy sheriff, joined in the search and assisted appellee in handcuffing the negro after Mr. Hurst had arrested him, should not deprive appellee from a recovery. He went upon his own initiative in the darkness of night, and voluntarily exposed himself to the danger incident to such arrest.
It is- contended that Mr. Curtis should not recover because he did not deliver up the prisoner in accordance with the statute. The facts are that Mr. Curtis arrested one Sidney Payne, a fleeing homicide, in Alabama, and thereupon notified the regular sheriff of Harrison county, Miss., of the arrest, and held the prisoner until the sheriff arrived in Alabama, when he turned the prisoner over to the regular sheriff to be brought back to Mississippi for trial. It is contended that the statute imposed upon Mr. Curtis the duty and expense of bringing the fugitive back to Mississippi and delivering him to the authorities of Harrison county. We cannot give to the statute such a strict and narrow construction. It is conceded that the party arrested was under indictment for murder, and was a fugitive from justice, and was arrested and held by appellee until the sheriff of' Harrison county arrived. There was no duty imposed upon the appellee to make the arrest, as was the case in Gould v. Chickasaw County, 85 Miss. 123, 37 So. 710. There is a statement 'in the opinion rendered by the court in .the Could Case that seems to justify the contention of appellant in the present case; but the truth is the opinion was controlled by the fact that the claimant in *722that case was the regular sheriff of his county, and, as such, not entitled to any reward whatever. A requisition from the governor is usually necessary in transferring .from another state and bringing -..back into our borders a prisoner charged with murder, and the request for this requisition should come from the lawful authorities of our own state. When appellee delivered up the prisoner to the sheriff of Harrison county, he made delivery to the proper person, and satisfied the evident purpose of the statute.
There is not the slightest evidence of collusion in either of these cases, and the statute, as said by Whitfield, C. J., in Ex parte Webb, 96 Miss. 8, 49 So. 567, ‘‘must be given a liberal construction in aid of parties arresting fleeing homicides.”

Affirmed.